DETAILED ACTION
Notice of Pre-AIA  or AIA  Status and Status of the Claims
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 1 is under prosecution.
Information Disclosure Statement
3.	The Information Disclosure Statements filed 24 March 2020, 17 April 2020, 7 May 2020, and 14 January 2021 are acknowledged and have been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 is indefinite in each of the following:
A. 	The recitations “PAA” and “DABAM,” which are acronyms, the meanings of which may change over time.  
B.	The recitations “(PAA)” and “(DABAM)” are indefinite because it is unclear if the text within the parenthesis is an alternative limitation of the claim or merely a descriptor of other elements of the claims.  
It is suggested the claim be amended to remove all parenthetical limitations and recite only full names or text for each limitation.
Based on the specification, PAA is interpreted as polyallylamine and DABAM is interpreted as polypropyleneimine tetramine dendrimer.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Khripin et al (U.S. Patent Application Publication No. US 2011/0071031 A1, published 24 March 2011).
Regarding claim 1, Khripin et al teach a method for isolating nucleic acids (Title) comprising receiving a biological sample and receiving a set of affinity coated microparticles, and incubating them together; namely, a stationary phase comprising a capture molecule is mixed with a buffer and the target molecule under reversible binding conditions (paragraph 0003).  The particles are magnetic particles having capture moieties coated thereon (paragraph 0061), and the capture moieties comprise poly(allylamine) (paragraph 0067).  The resulting binding moiety solution forms a complex with the sample (i.e., in the vessel) via reversible binding of the nucleic acid to the stationary phase (paragraph 0138), thereby forming the claimed moiety-bound nucleic acid particles.  The moiety- bound particles are separated from the moiety-sample mixture using magnetic retention, followed by via washing (paragraph 0041).  The nucleic acids are then released using a high pH (paragraphs 0004 and 0018).
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,382,532. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same limitations.  Any additional limitations of the ‘532 claims are encompassed by the open claim language “comprising” found in the instant claim.
10.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,540,363. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same limitations.  Any additional limitations of the ‘363 claims are encompassed by the open claim language “comprising” found in the instant claim.
11.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,633,647. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same limitations.  Any additional limitations of the ‘647 claims are encompassed by the open claim language “comprising” found in the instant claim.
Conclusion
12.	No claim is allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634